Title: From George Washington to the Continental Navy Board, 29 November 1777
From: Washington, George
To: Continental Navy Board



Gentn
Head Quarters [Whitemarsh, Pa.] 29th Novemr 1777

I am favd with yours of the 28th. I see no Reason for changing my former opinion in respect to sending the Frigates to ensure their safety. If they are weighed again and converted into Barracks for the Seamen, they must be brought near the shore and when the Frost sets in they cannot be sunk should the Enemy approach at such time. I however leave the Matter to your judgment.
The Hulls of the Vessels will be all that are necessary for Barracks, if you should determine to put them to that use. The sails, Rigging and all other Stores of them and the Vessels that have been burned should be removed to some distance from the Water side. I am &ca.
